             Case 3:19-cv-05730-RSM Document 93 Filed 07/23/21 Page 1 of 10




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9       JOELLE CHUNG, et al.,                              CASE NO. C19-5730-RSM

10                                Plaintiffs,               ORDER DENYING PLAINTIFFS’
                                                            MOTION FOR
11                 v.                                       RECONSIDERATION

12       WASHINGTON INTERSCHOLASTIC
         ACTIVITIES ASSOCIATION,
13
                                  Defendant.
14
                                         I.      INTRODUCTION
15
            This matter comes before the Court on Plaintiffs’ Motion for Reconsideration. Dkt. #89.
16
     On May 10, 2021, this Court denied Plaintiffs’ Motion for Summary Judgment. Dkt. #87.
17
     Plaintiffs now move the Court to reconsider its order. The Court has determined that response
18
     briefing from Defendant is unnecessary. See Local Rules W.D. Wash. LCR 7(h)(3).
19
                                          II.    BACKGROUND
20
            A full background of this case is not necessary given the Court’s previous orders in this
21
     matter. See Dkt. #87. Plaintiffs Joelle Chung and her brothers J.N.C. and J.D.C., and their
22
     teammates A.H.B. and A.A.B., bring this action against Defendant Washington Interscholastic
23
     Activities Association (“WIAA”) under the Free Exercise Clause and Equal Protection Clause of
24

     ORDER DENYING PLAINTIFFS’ MOTION FOR
     RECONSIDERATION - 1
              Case 3:19-cv-05730-RSM Document 93 Filed 07/23/21 Page 2 of 10



     the U.S. Constitution, the Washington State Constitution, and RCW § 28A.600.200 for failure to
 1
     accommodate Sabbath observers in its scheduling and administration of high school tennis state
 2
     championship tournaments. Dkt. #34. Plaintiffs are current and former students at William F.
 3
     West High School (“W.F. West”) and Seventh-day Adventists who observe the Sabbath each
 4
     week. Id. at ¶¶ 1-11.
 5
             In denying summary judgment, the Court found that material disputes of fact precluded
 6
     judgment as a matter of law on Plaintiffs’ claims. The Court also considered a threshold standing
 7
     issue, wherein WIAA argued that the minor Plaintiffs lacked standing to challenge WIAA’s future
 8
     scheduling of Saturday tournaments. The Court agreed. Dkt. #87 at 6-10. On May 24, 2021,
 9
     Plaintiffs moved for reconsideration. Dkt. #89.
10
                                             III.    DISCUSSION
11
        A. Legal Standard
12
            “Motions for reconsideration are disfavored.” Local Rules W.D. Wash. LCR 7(h)(1).
13
     “The court will ordinarily deny such motions in the absence of a showing of manifest error in the
14
     prior ruling or a showing of new facts or legal authority which could not have been brought to its
15
     attention earlier with reasonable diligence.” Id. Plaintiffs move for reconsideration based on (1)
16

17 new evidence demonstrating that minor Plaintiffs have standing; (2) manifest error in the Court’s
     legal analysis of Tandon v. Newsom, 141 S. Ct. 1294 (2021); and (3) new legal authority based
18
     on the U.S. Supreme Court’s recent decision in Fulton v. City of Philadelphia, 141 S. Ct. 1868
19
     (2021). The Court will address each argument in turn.
20
        B. Standing for Minor Plaintiffs
21
            Under Article III of the U.S. Constitution, federal courts are courts of limited jurisdiction,
22
     hearing only live “cases” and “controversies.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 559
23
     (1992); U.S. Const. art. III, § 2. To satisfy the case-or-controversy requirement, the plaintiff must
24

     ORDER DENYING PLAINTIFFS’ MOTION FOR
     RECONSIDERATION - 2
                Case 3:19-cv-05730-RSM Document 93 Filed 07/23/21 Page 3 of 10



     establish “(1) [A]n ‘injury in fact’ that is (a) concrete and particularized and (b) actual or
 1
     imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action
 2
     of the defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be
 3
     redressed by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),
 4
     Inc., 528 U.S. 167, 180–81 (2000). Here, minor Plaintiffs seek prospective relief in the form of
 5
     rescheduling future state tournaments so that no play takes place between Friday sundown and
 6
     Saturday sundown, as well as an injunction against WIAA to ensure it does not prohibit Plaintiffs
 7
     from withdrawing from postseason competition due to religious observance.
 8
               In denying standing for minor Plaintiffs, none of whom had previously qualified for state,
 9
     the Court concluded that their injury was merely speculative as opposed to actual or imminent.
10
     Dkt. #87 at 9-10. Specifically, the Court found that statements from the minor Plaintiffs’ tennis
11
     coach were insufficient, on their own, to demonstrate that minor Plaintiffs would likely qualify
12
     for state such that they would face actual or imminent injury from WIAA’s scheduling decisions.
13
     Id. The Court likewise observed that WIAA rescheduled the 2021 state tournament in light of the
14
     COVID-19 pandemic, injecting additional uncertainty into whether the state tournament would
15
     be held in the same format in future seasons due to the ongoing public health crisis. Id. at 10.
16
               Plaintiffs introduce evidence not available before briefing on summary judgment closed
17
     showing that two of the minor Plaintiffs did, in fact, qualify for state but were unable to compete
18
     due to WIAA cancelling the state tournament because of the pandemic. On March 19, 2021,
19
     Plaintiffs J.N.C. and J.D.C. finished second and third, respectively, in singles competition at the
20
     district stage and therefore would have qualified for the 2A state tournament. See Dkt. #89-1 at
21
     ¶¶ 2-6.
22
               On motions for reconsideration, this district’s local rules define “new facts” as those
23
     “which could not have been brought to [the court’s] attention earlier with reasonable diligence.”
24

     ORDER DENYING PLAINTIFFS’ MOTION FOR
     RECONSIDERATION - 3
             Case 3:19-cv-05730-RSM Document 93 Filed 07/23/21 Page 4 of 10



     W.D. Wash. LCR 7(h). “For purposes of a motion for reconsideration, evidence is not ‘new’ if it
 1
     was in the moving party’s possession or could have been discovered prior to the court’s ruling.”
 2
     Cachil Dehe Band of Wintun Indians of Colusa Indian Cmty. v. California, 649 F. Supp. 2d 1063,
 3
     1070 (E.D. Cal. 2009) (citing Coastal Transfer Co. v. Toyota Motor Sales, 833 F.2d 208, 212 (9th
 4
     Cir. 1987)); see also Roness v. T-Mobile USA, Inc., No. C18-1030-RSM, 2019 WL 4014314, at
 5
     *1 (W.D. Wash. Aug. 26, 2019) (For reconsideration of a summary judgment motion, evidence
 6
     is not “newly discovered” if it could have been discovered with reasonable diligence at the time
 7
     of summary judgment).
 8
            Here, Plaintiffs are not entitled to reconsideration of the Court’s summary judgment order
 9
     based on information they had in their possession well before the Court’s ruling. Although
10
     Plaintiffs had ample opportunity to supplement the record between March 19 and May 10, as they
11
     did with notices of recent legal decisions, see Dkt. #86, they failed to do so with respect to this
12
     factual development. Plaintiffs explain that based on Supreme Court precedent, they “reasonably
13
     believed they were not required to prove that the minor Plaintiffs would in fact qualify for the
14
     state championship tournament to have standing.” Dkt. #89 at 3 (emphasis in original). Relying
15
     on Ne. Fla. Chapter of Assoc. Gen. Contractors of Am. v. City of Jacksonville, they argue that
16

17 because the WIAA erected a barrier that made it “more difficult for members of one group to
     obtain a benefit than it is for members of another group,” Plaintiffs here “need not allege that
18
     [they] would have obtained the benefit but for the barrier in order to establish standing.” Id.
19
     (quoting 508 U.S. 656, 666 (1993)). In effect, Plaintiffs move for reconsideration based on
20
     evidence they had in their possession but believed was not necessary to demonstrating standing
21
     for minor Plaintiffs. This is not a proper basis for reconsideration. Marlyn Nutraceuticals, Inc.
22
     v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880–81 (9th Cir. 2009) (Holding that
23

24

     ORDER DENYING PLAINTIFFS’ MOTION FOR
     RECONSIDERATION - 4
              Case 3:19-cv-05730-RSM Document 93 Filed 07/23/21 Page 5 of 10



     a motion for reconsideration should not be used to present evidence that should have been
 1
     presented previously).
 2
            Furthermore, to the extent Plaintiffs argue that the Court erred in its analysis of Ne. Fla.
 3
     Chapter, 508 U.S. 656, the Court finds no manifest error of law warranting reconsideration of its
 4
     standing analysis. The Court’s holding did not require that minor Plaintiffs show they would “in
 5
     fact qualify” for state, but it determined that that the statements Plaintiffs relied on from their
 6
     coach failed to demonstrate a “likelihood of qualifying for state such that they [would] face actual
 7
     or imminent injury” from WIAA’s scheduling decisions. Dkt. #87 at 9. The Court found that
 8
     Ne. Fla. Chapter and related case Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S.
 9
     Ct. 2012 (2017), were inapplicable here. Both cases addressed barriers erected by the government
10
     that prevented groups from competing on equal footing in a bidding process, such that the “injury
11
     in fact” was the ability to compete on equal footing—not the loss of a contract or denial of a grant.
12
     Here, in contrast, WIAA’s Rules 22.2.5 and 22.2.6 allow minor Plaintiffs to compete until a
13
     scheduled tournament conflicts with their Sabbath observance. For that reason, minor Plaintiffs
14
     compete on equal footing with non-Sabbath observers until that conflict occurs. For the 2021-22
15
     postseason schedule, this conflict would only occur if Plaintiffs were to compete in the state
16

17 championship tournament, making Plaintiffs’ likelihood of competing at state essential to the
     standing inquiry. Considering these factual distinctions between the instant case and Ne. Fla.
18
     Chapter and Trinity Lutheran, the Court finds no manifest error in its previous conclusion that
19
     WIAA’s scheduling decision, on its own, is not a “barrier” to competing on equal footing that
20

21 automatically confers standing for minor Plaintiffs.
        C. Recent Supreme Court Decisions on General Applicability
22
            After briefing on Plaintiffs’ summary judgment motion closed, Plaintiffs filed notices of
23
     supplemental authority of recent Ninth Circuit and U.S. Supreme Court decisions related to
24

     ORDER DENYING PLAINTIFFS’ MOTION FOR
     RECONSIDERATION - 5
              Case 3:19-cv-05730-RSM Document 93 Filed 07/23/21 Page 6 of 10



     emergency directives issued during the COVID-19 pandemic. One of these cases, Tandon v.
 1
     Newsom, found that strict scrutiny applied to a California mandate that restricted gatherings in
 2
     homes to three households. 141 S. Ct. 1294. The Court determined that Tandon, like the other
 3
     decisions addressing COVID-19 public health mandates, was inapplicable to the context of
 4
     WIAA’s scheduling decision. Dkt. #87 at 17, n.3.
 5
            Plaintiffs argue that the Court erred in not applying strict scrutiny under Tandon on the
 6
     basis that Tandon “did not apply only to religious gatherings” and instead capped all indoor
 7
     gatherings regardless of the purpose of the gathering. Dkt. #89 at 6. Alternatively, Plaintiffs
 8
     argue, the Court should hold this motion pending resolution of the U.S. Supreme Court’s ruling
 9
     in Fulton, which was decided on June 17, 2021. See Dkt. #91 at 1 (citing Fulton, 141 S. Ct.
10
     1868). Given that Fulton was decided on June 17, 2021, the Court will address both cases herein.
11
            i.      Tandon v. Newsom
12
            Plaintiffs move for reconsideration on the basis that the Supreme Court’s recent decision
13
     in Tandon requires application of strict scrutiny where government action treats “any comparable
14
     secular activity more favorable than religious exercise.” Tandon, 141 S. Ct. at 1296 (emphasis in
15
     original). This Court found Tandon inapplicable to the WIAA’s scheduling decision here, given
16

17 that it examined a public health mandate that imposed attendance limits on at-home religious
     gatherings. See Dkt. #87 at 17, n.3. Plaintiffs argue that the Court’s previous holding disregarded
18
     the full context of the mandate at issue in Tandon, which addressed a blanket restriction on any
19
     at-home gathering—whether it be religious or secular. Dkt. #89 at 3-7.
20
            The Court finds no error in its previous decision. Although the restriction on at-home
21
     gatherings applied to both religious and secular gatherings, the Supreme Court concluded that the
22
     public health mandate was not neutral or generally applicable because it treated comparable
23
     secular activities more favorably than at-home religious exercise. Specifically, hair salons, retail
24

     ORDER DENYING PLAINTIFFS’ MOTION FOR
     RECONSIDERATION - 6
              Case 3:19-cv-05730-RSM Document 93 Filed 07/23/21 Page 7 of 10



     stores, personal care services, movie theaters, private suites at sporting events and concerts, and
 1
     indoor restaurants were all permitted to bring together more than three households at a time.
 2
     Tandon, 141 S. Ct. at 1297. The Supreme Court explained that “[i]t is unsurprising that such
 3
     litigants are entitled to relief” where the challenged regulation “contains myriad exceptions and
 4
     accommodations for comparable activities, thus requiring the application of strict scrutiny.” Id
 5
     at 1298 (emphasis added). This Court does not find that “myriad exceptions” for comparable
 6
     secular activities are present in WIAA’s tournament scheduling and in Rules 22.2.5 and 22.2.6
 7
     such that strict scrutiny must apply.
 8
                    1.      Tournament Scheduling
 9
            Plaintiffs argue that the exceptions to the Saturday scheduling rule that WIAA carved out
10
     for golf and volleyball trigger strict scrutiny as a matter of law under Tandon. However, the
11
     exception for volleyball was made for religious, not secular reasons—WIAA was able to
12
     accommodate religiously-affiliated schools for the 1B and 2B teams. This leaves golf as the lone
13
     secular-based exception to the Saturday scheduling rule due to the unavailability of golf courses
14
     on weekends. As an initial matter, this one exception to the Saturday scheduling rule for a
15
     comparable secular activity is distinguishable from the “myriad” of secular exceptions at issue in
16

17 Tandon that required application of strict scrutiny. Moreover, the Court is not persuaded that
     WIAA’s accommodation for golf is comparable to the accommodation denied to Plaintiffs for
18
     tennis. “Whether two activities are comparable for purposes of the Free Exercise Clause must be
19

20 judged against the asserted government interest that justifies the regulation at issue.” Tandon,

21 141 S. Ct. at 1296. WIAA’s scheduling interests are unique for golf, given that golf courses are
     unavailable on weekends. If WIAA refused to schedule golf on a day besides Saturday or Sunday,
22
     there would be no scheduled tournaments due to lack of available venues. WIAA’s scheduling
23
     interests for golf are therefore not comparable to those for sports with available weekend venues,
24

     ORDER DENYING PLAINTIFFS’ MOTION FOR
     RECONSIDERATION - 7
               Case 3:19-cv-05730-RSM Document 93 Filed 07/23/21 Page 8 of 10



     for which WIAA may schedule competition based on its interests in minimizing out-of-school
 1
     time for students and coaches and reserving Sunday as a travel-back day. For these reasons,
 2
     Tandon is inapplicable here.
 3
                     2.     Rules 22.2.5 and 22.2.6
 4
            Plaintiffs also argue that the exceptions in former Rules 22.2.5 and 22.2.6 that allowed
 5
     withdrawal for injury, illness or unforeseen events require application of strict scrutiny under
 6
     Tandon.      Again, however, these exceptions do not amount to “myriad exceptions and
 7
     accommodations” for comparable secular activities. As the Court observed in its previous order,
 8
     “[t]he distinction between approved and non-approved absences under Rule 22.2.5 does not hinge
 9
     on whether the reason for absence is religiously-based, but whether the reason for the withdrawal
10
     is anticipated.” Dkt. #87 at 20 (emphasis added). Withdrawals due to unforeseen conflicts do
11
     not undermine fair competition to the same extent as expected withdrawals, the latter of which
12
     are more unfair to athletes who could have participated in postseason but for the withdrawing
13
     athlete. See Dkt. #58 at ¶ 16. Accordingly, the Court declines to find that withdrawal for
14
     unexpected reasons is “comparable” to withdrawals for expected reasons—whether secular or
15
     religious—such that Tandon would apply.
16
            ii.      Fulton v. City of Philadelphia
17
            Finally, Plaintiffs argue that the Supreme Court’s recent decision in Fulton, 141 S. Ct.
18
     1868, may expound on Tandon’s reasoning and will consider whether Employment Div., Dept. of
19

20 Human Resources of Ore. v. Smith, 494 U.S. 872 (1990) should be overruled. Because the

21 Supreme Court has since issued its decision in Fulton, the Court will consider it herein.
            Fulton addressed whether the city of Philadelphia’s refusal to contract with a
22
     state-licensed Catholic-affiliated foster care agency unless it agreed to certify same-sex couples
23
     as foster parents violated the Free Exercise and Free Speech Clauses of the First Amendment.
24

     ORDER DENYING PLAINTIFFS’ MOTION FOR
     RECONSIDERATION - 8
                Case 3:19-cv-05730-RSM Document 93 Filed 07/23/21 Page 9 of 10



     The majority found that the city’s non-discrimination provision was not generally applicable, and
 1
     thus subject to strict scrutiny, because it incorporated a system of individual exemptions made
 2
     available at the sole discretion of the City. Indeed, the language of the anti-discrimination
 3
     provision expressly barred providers from rejecting prospective foster or adoptive parents “for
 4
     Services based upon . . . their sexual orientation . . . unless an exception is granted by the
 5
     Commissioner or the Commissioner’s designee, in his sole discretion.” Id. at 1878 (emphasis
 6
     added).     For the reasons set forth below, the Court finds that Fulton does not warrant
 7
     reconsideration in the instant case.
 8
               As an initial matter, the majority in Fulton declined to revisit Smith and concluded that
 9
     the city burdened the foster care agency’s religious exercise “through policies that do not meet
10
     the requirement of being neutral and generally applicable” under Smith. Fulton, 141 S. Ct. at
11
     1877. Furthermore, to the extent Plaintiffs anticipated that the Supreme Court would elaborate
12
     on Tandon, that case was only cited in one concurrence that disagreed with the majority’s decision
13
     to avoid addressing Smith. See id. at 1926–31. Accordingly, Fulton does not alter this Court’s
14
     analysis under Smith or Tandon.
15
               Turning to whether Fulton alters this Court’s analysis of general applicability with respect
16

17 to the WIAA’s tournament scheduling and withdrawal rules, the Court finds no manifest error in
     its previous decision in light of new legal authority. The challenged provision in Fulton is readily
18
     distinguishable from the rules at issue here. Regarding WIAA’s tournament scheduling, Plaintiffs
19
     argued at summary judgment that WIAA’s handbook, which contained no “particularized or
20
     objective criteria” for scheduling postseason competition, evinced WIAA’s unfettered and purely
21
     discretionary authority in its tournament scheduling decisions. See Dkt. #53 at 16. In contrast to
22
     the provision at issue in Fulton, which expressly provides for exceptions made at the “sole
23
     discretion” of the Commissioner, WIAA’s handbook merely affirms WIAA’s authority to
24

     ORDER DENYING PLAINTIFFS’ MOTION FOR
     RECONSIDERATION - 9
             Case 3:19-cv-05730-RSM Document 93 Filed 07/23/21 Page 10 of 10



     determine the sites, dates, and formats of postseason tournaments. This Court rejected Plaintiffs’
 1
     contention that the handbook evinced a system of individualized exemptions simply because it
 2
     failed to enumerate the specific criteria guiding WIAA’s scheduling decisions. See Dkt. #87 at
 3
     13. Noting that WIAA asserted several “particularized, objective criteria” that governed its
 4
     scheduling decisions, the Court declined to conclude as a matter of law that WIAA’s Saturday
 5
     scheduling policy was open-ended and discretionary such that strict scrutiny applied. Id. at 13-
 6
     14. Fulton does not change this analysis.
 7
            Turning to WIAA’s former Rule 22.2.5 and 22.2.6, Plaintiffs argued at summary judgment
 8
     that the exception to its prohibition on withdrawals for “unforeseen events” amounted to a system
 9
     of individualized exemptions. Dkt. #53 at 24-25. In rejecting Plaintiffs’ argument, this Court
10
     noted that the exception does not apply to “exceptions for objectively defined categories of
11
     persons.” Dkt. #87 at 24 (citing Axson-Flynn v. Johnson, 356 F.3d 1277, 1298 (10th Cir. 2004)).
12
     Because the category “unforeseen events” limits the exception to the objectively-defined category
13
     of unexpected conflicts, the Court reasoned, that category did not trigger strict scrutiny based on
14
     the Sherbert “individualized exemption” exception. Nothing in Fulton changes that analysis.
15
                                           IV.     CONCLUSION
16
            Having reviewed Plaintiffs’ Motion, the declaration attached thereto, and the remainder
17
     of the record, it is hereby ORDERED that Plaintiffs’ Motion for Reconsideration, Dkt. #89, is
18
     DENIED.
19
            Dated this 23rd day of July, 2021.
20

21

22

23                                                 A
                                                   RICARDO S. MARTINEZ
24                                                 CHIEF UNITED STATES DISTRICT JUDGE

     ORDER DENYING PLAINTIFFS’ MOTION FOR
     RECONSIDERATION - 10
